EXHIBIT 10.15E
 
 


 
SECOND RESTATED COGNOVIT PROMISSORY NOTE
 
This note is a restatement and continuation of that certain Restated Cognovit
Promissory Note dated December 21, 2011, in the original principal amount of
$150,000 (the “2011 Note”) from both The Guitammer Company, an Ohio corporation
(“Guitammer-Ohio”), and The Guitammer Company, a Nevada corporation and parent
company to Guitammer-Ohio (collectively, “Makers”), to Forest Capital, LLC, an
Ohio limited liability company (“Payee”) whose address is 1970 Jewett Road,
Powell, Ohio 43065. For value received, Makers hereby jointly and severally
promise to pay the order of Payee the revised principal balance of $162,106.52,
which is the sum of (a) $150,000, the original unpaid principal amount of the
2011 Note, plus (b) $12,106.52, which is the unpaid accrued interest on that
original unpaid principal balance computed from January 1, 2013 through January
3, 2014, and which is being converted into unpaid principal as of January 3,
2014; with interest on that unpaid revised principal balance computed from
January 4, 2014 until paid in full at a rate equal to the WSJ Prime Rate plus
4.75% (which sum is a rate of 8.00% as of the date of this note), compounded
annually. “WSJ Prime Rate” shall mean the rate of interest that the Wall Street
Journal publishes from time to time as its “U.S prime rate,” and any change in
the WSJ Prime Rate shall be effective with respect to this note immediately as
of the date published by the Wall Street Journal. All accrued and unpaid
interest on this note shall be payable to Payee on January 3, 2015, and all
unpaid principal and all remaining accrued and unpaid interest shall be payable
to Payee in full on January 3, 2016 (the “Maturity Date”).
 
This note may be prepaid in full or in part at any time. Makers shall make a
mandatory principal prepayment of $12,106.52 within two business days of the
receipt after January 27, 2014 by either or both of Makers of additional new
equity financing that aggregates to at least $100,000 to Makers. All payments
and prepayments, if any, under this note shall be made to Payee at the foregoing
address in Dublin, Ohio, or at such other address as may be designated by the
holder of this note to Makers in writing from time to time, and shall be deemed
received by Payee as of the first date that such payment is immediately
available to Payee in collected federal funds. Any payment or prepayment on this
note other than the mandatory principal repayment shall be applied, first, to
the payment of any accrued and unpaid interest, if any, as of the date of
receipt and, then, to the principal balance. In all events, this note shall be
paid in full by the Maturity Date.
 
Payee's rights and remedies hereunder are cumulative, and may be exercised
together, separately, and in any order. No delay on the part of Payee in the
exercise of any such right or remedy shall operate as a waiver. No single or
partial exercise by Payee of any right or remedy shall preclude any other
further exercise of it or the exercise of any other right or remedy. No waiver
or indulgence by Payee shall be effective unless in writing and signed by Payee,
nor shall a waiver on one occasion be construed as a waiver of any other
occurrence in the future.
 
This note, as a restatement and continuation of the 2011 Note, is secured in
part by a certain Patent Pledge Agreement dated as of March 31, 2011 by
Guitammer-Ohio in favor of Payee and the Julie Jacobs Trust regarding patents
and patent applications of one or both of Makers (the “Pledge”). This note is
deemed one of the “Obligations” secured by the Pledge.
 
Makers hereby assent to the release in whole or in part of any collateral held
by the holder of this Note as security for the payment of this Note, and further
acknowledge that the holder need not proceed against any collateral held by the
holder before proceeding against either of Makers or any endorser of this Note.
 
 
 
 

--------------------------------------------------------------------------------

 


 
If Makers are in default in paying in full any installment of this note when
due, or if there is any default under the Pledge, then this note shall
automatically bear interest thereafter until this note is paid in full at the
rate of the WSJ Prime Rate plus 8.75% per annum from the first date of such
default until this note is paid in full, and the entire principal of this note
then remaining unpaid, together with all accrued interest, shall, at option of
the holder of this note, be immediately due and payable without any further
notice or demand.
 
Makers hereby waive presentment, demand, notice, protest and all other demands
and notices in connection with the delivery, acceptance or default of this note.
Makers hereby agree to reimburse the then holder of this note for all expenses
of every kind, including reasonable attorneys’ costs and fees, incurred by said
holder in connection with the enforcement of the obligations under this note.
 
Makers hereby each irrevocably authorize any attorney at law to appear for each
of Makers in any court in the county where either of Makers resides or signed
this note, with or without process, at any time after this note becomes due (by
acceleration or otherwise); to waive the issuance and service of process and
confess judgment against any or all of Makers in favor of the holder of this
note for the amount then appearing due, together with costs of suit, reasonable
attorneys’ costs and fees, and interest; and thereupon to release all errors and
waive all right of second trial, appeal, and stay of execution; but no judgment
against one of Makers shall be a bar to any subsequent judgment against the
other of Makers against whom judgment has not yet been taken.
 
This note was executed and delivered by Makers to Payee in Franklin County,
Ohio, as of January 27, 2014, and shall be construed under the laws of the State
of Ohio. Makers acknowledge that, upon delivery of this note to Payee, Payee has
returned the 2011 Note to Makers, which shall be deemed superseded and replaced
in its entirety by this note.
 
 

THE GUITAMMER COMPANY  THE GUITAMMER COMPANY  an Ohio corporation   a Nevada
corporation      By:  [mlsig.jpg]  By:  [mlsig.jpg]  Mark A. Luden, President  
Mark A. Luden, President      

 
 
WARNING -- BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE (Sec. 2323.13, O.R.C.).
 
Maker’s Address
6117 Maxtown Road
Westerville, Ohio 43082
Fax No. 1-815-346-9532
 
 
 
2 

--------------------------------------------------------------------------------

 